United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1602
Issued: March 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2006 appellant filed a timely appeal from an overpayment decision of the
Office of Workers’ Compensation Programs dated June 29, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the overpayment decision.
ISSUES
The issues are: (1) whether the Office properly found that appellant was without fault in
the creation of an overpayment of compensation in the amount of $1,665.78 due to the Office’s
failure to deduct premiums for life insurance; and (2) whether the Office properly denied waiver
of the overpayment.
FACTUAL HISTORY
On May 28, 1997 appellant, then a 25-year-old bookbinder, filed a traumatic injury claim
alleging that on that date, while she was lifting a bundle of currency, she felt a strain in her lower
right abdomen. The Office accepted appellant’s claim for lumbar and thoracic strain and a

herniated disc at the L4-5 level. Appellant stopped work effective July 25, 1997 and
compensation benefits have been paid.
In a memorandum dated October 15, 2004, the Office indicated that appellant was
covered by basic life insurance from the date of hire, October 10, 1989 until her removal
effective November 25, 2000. On October 19, 2004 it was indicated that basic life insurance
premiums had not been deducted from her compensation payments and that she received an
overpayment. The Office indicated it would start deducting life insurance benefits at a rate of
$8.10 per 28-day cycle commencing October 3, 2004. In an internal memorandum dated
January 10, 2005, it was noted that the wrong amount was being deducted for life insurance
premiums and that deductions should be made in the amount of $16.20 every 28 days.
On February 9, 2005 the Office issued a preliminary determination that appellant
received an overpayment in the amount of $1,665.78. The Office calculated the amount of the
overpayment by noting that the following deductions should have been made: from July 25,
1997 through April 24, 1999 deductions should have been made in the amount of $18.48 for 24
pay periods for a total of $443.52; from April 25, 1999 through January 25, 2003 deductions
should have been made in the amount of $17.36 for 49 pay periods for a total of $850.64; and for
the period January 26, 2003 through October 2, 2004, deductions should have been made in the
amount of $16.80 for 22 pay periods for a total of $369.82. The Office also noted that an
underdeduction occurred for the period October 3 through December 25, 2004 in the amount of
$.60 for 3 pay periods, or a total of $1.80. The total amount was $1,665.78, which the Office
found appellant was overpaid. Appellant was found to be not at fault in the creation of the
overpayment and financial forms were sent with instructions for her to complete to request a
waiver. She was also informed that if she wanted a prerecoupment hearing, it must be requested
within 30 days from the date of the February 9, 2005 notice. The Office enclosed an election
form for appellant to complete indicating how she wished to proceed.
Appellant returned the election form and checked the last line, indicating that she wanted
a hearing. She crossed through the line indicating that she requested waiver of the overpayment,
replacing the word “overpayment” with “claim.” Appellant also crossed through the word
“financial,” thereby indicating that she was not enclosing financial forms. She signed the request
with the date of March 3, 2005. However, the document was not received by the Office until
March 21, 2005.
Appellant also submitted written response, indicating that her life insurance had been
terminated effective November 25, 2000. In support thereof, she submitted a form from the
Office of Personnel Management (OPM), which indicated that appellant’s life insurance had
been terminated on November 25, 2000.
On June 29, 2006 the Office finalized its preliminary determination that appellant had
received an overpayment of $1,665.78. It stated that the overpayment occurred as optional life
insurance benefits were not deducted from her compensation beginning in 1997. The Office set
a repayment schedule.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.1 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.2
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.3 The coverage for basic life insurance is effective unless waived4 and the
premiums for basic and option life coverage are withheld from the employee’s pay.5 At
separation from the employing establishment, the FEGLI insurance will either terminate or be
continued under compensationer status. If the compensationer chooses to continue basic and
optional life insurance coverage, the schedule of deductions made will be used to withhold
premiums from his or her compensation payments.6 When an underwitholding of life insurance
premiums occurs, the entire amount is deemed an overpayment of compensation because the
Office must pay the full premium to OPM upon discovery of the error.7
ANALYSIS
The Board finds that this case is not in posture for decision. With regard to fact of
overpayment, appellant submitted an OPM form indicating that her life insurance benefits were
terminated on November 25, 2000. The Office’s findings of overpayment in this case is
premised on the fact that deductions for life insurance were improperly made through
December 25, 2004. The Office never addressed this evidence. Furthermore, the Board notes
that, while the preliminary finding indicated that basic life insurance premiums were not properly
deducted, the final decision indicated that optional life insurance premiums were not properly
deducted. There is no evidence that appellant elected optional life insurance coverage.
Accordingly, this case will be returned to the Office for consideration of whether appellant’s life
insurance benefits were terminated on November 25, 2000. After such further development as it
deems necessary, the Office should issue a de novo decision.8
1

5 U.S.C. § 8102(a).

2

Id. at § 8129(a).

3

Id. at § 8702(a).

4

Id. at § 8702(b).

5

Id. at § 8707.

6

Id. at § 8706(b).

7

Id. at § 8707(d); see James Lloyd Otte, 48 ECAB 334 (1997).

8

In view of the Board’s determination on fact of overpayment, it is premature to address any other issues at this
time.

3

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2006 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: March 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

